  Case 21-03379     Doc 15     Filed 05/12/21 Entered 05/12/21 13:11:58         Desc Main
                                 Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re:                                       )    Chapter 7
                                             )
DASHAWN D HAWKINS,                           )    No. 21-03379
                                             )
              Debtor.                        )    Hon. Timothy A. Barnes

                                  NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Monday, June 14, 2021, at 1:00 p.m. or as soon
thereafter as counsel may be heard, we shall appear before the Honorable Timothy A. Barnes,
and present the attached Motion to Dismiss Debtor with Notice Under Local Rule 2002-1, a
copy of which is attached hereto.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 161 329 5276 and the
password is 433658. The meeting ID and password can also be found on the judge’s page on the
court’s web site.

       A party who objects to this motion and wants it called must file a Notice of
Objection no later than two (2) business days before the presentment date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion without a hearing before the date
of presentment.

                                          CATHERINE STEEGE, not individually but as
                                          Trustee for Dashawn D. Hawkins

                                          BY:            /s/ Catherine Steege
                                                         One of Her Attorneys
Catherine Steege (06183529)
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654-3456
PH: 312/923-2952
FAX: 312/840-7352
  Case 21-03379        Doc 15     Filed 05/12/21 Entered 05/12/21 13:11:58           Desc Main
                                    Document     Page 2 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                               )   Chapter 7
                                                     )
DASHAWN D HAWKINS,                                   )   No. 21-03379
                                                     )
                Debtor.                              )   Hon. Timothy A. Barnes

    MOTION TO DISMISS DEBTOR WITH NOTICE UNDER LOCAL RULE 2002-1

         Catherine Steege, not individually but as interim Chapter 7 trustee for Dashawn D.

Hawkins, respectfully requests that the Court enter an Order, pursuant to 11 U.S.C. § 707,

dismissing the above-captioned Chapter 7 case, and states:

         1.     The first meeting of creditors in this Chapter 7 case was scheduled for April 13,

2021. The Debtor failed to appear. The meeting was continued until May 11, 2021. The Debtor

again failed to appear.

         2.     Cause exists to dismiss the Debtor's Chapter 7 bankruptcy case because of the

Debtor's failure to attend his first meeting of creditors, which is causing unreasonable delay in

the case.

         3.     In the event that this case is not dismissed, the Trustee also requests, for cause

shown, that the Court extend the time period for objecting to the Debtor's discharge until a date

after the first meeting of creditors is concluded.

         WHEREFORE, the Trustee respectfully requests that the Court enter an Order:

         A.     Dismissing the Debtor's Chapter 7 case;

         B.     In the event that the Court does not dismiss the Debtor's Chapter 7 case, extending

the time period to object to the Debtor's discharge until after the Debtor's 341 meeting; and
 Case 21-03379      Doc 15     Filed 05/12/21 Entered 05/12/21 13:11:58          Desc Main
                                 Document     Page 3 of 3



      C.     Granting such other and further relief as may be just.

                                           Respectfully submitted,

                                           CATHERINE STEEGE, not individually but as
                                           interim Chapter 7 Trustee for Dashawn D. Hawkins


                                           BY:            /s/ Catherine Steege
                                                          One of Her Attorneys

Catherine Steege (06183529)
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654-3456
PH: 312/923-2952
FAX: 312/840-7352

DATED: May 12, 2021




                                              2
